Exhibit 10.3 Sixth Amendment to Amended and Restated Credit Agreement This Sixth Amendment to Amended and Restated Credit Agreement (herein, the “Amendment”) is entered into as of August 1, 2007 but effective as of June 30, 2007, by and among Learning Curve Brands, Inc. (formerly known as RC2 Brands, Inc.) (“LCB”), Learning Curve International, Inc. (“LCI”), The First Years Inc. (“TFY”), Racing Champions Worldwide Limited (“RCWL”; LCB, LCI, TFY, and RCWL being referred to herein collectively as the “Borrowers”), Harris N.A., as Administrative Agent, and the Lenders party hereto. Preliminary Statements A.The Borrowers, the Lenders and the Administrative Agent entered into an Amended and Restated Credit Agreement dated as of September15, 2004 as heretofore amended (the “Credit Agreement”).All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B.The Borrowers have requested that the Required Lenders amend the Adjusted EBITDA definition and to make certain other amendments to the Credit Agreement, and the Lenders are willing to do so under the terms and conditions set forth herein. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section1. Amendments. Subject to the satisfaction of the conditions precedent set forth in Section2 below, the Credit Agreement shall be and hereby is amended as follows: 1.1.The definition of “Adjusted EBITDA” appearing in Section 5.1 of the Credit Agreement shall be amended and restated in its entirety to read as follows: “Adjusted EBITDA” means, with reference to any period, the sum of (a)the EBITDA of the Company and its Subsidiaries for such period, plus (b)EBITDA of any Person and its subsidiaries acquired pursuant to Section8.9(i) hereof for such period plus (c)adjustments associated with any Permitted Acquisition to the extent reasonably acceptable to the Administrative Agent, plus (d) non-recurring costs and extraordinary expenses incurred in connection with the recall of specific components from the Thomas and Friends product line in an aggregate amount not to exceed $15,000,000, plus (e) restructuring charges related to the discontinued automotive collectibles business in an aggregate amount not to exceed $14,503,000. 2.2.Exhibit E to the Credit Agreement shall be amended and restated as set forth on Exhibit E attached hereto. 1 Section2. Conditions Precedent. The effectiveness of this Amendment is subject to the satisfaction of all of the following conditions precedent: 2.1.The Borrowers and the Required Lenders shall have executed and delivered this Amendment. 2.2.Legal matters incident to the execution and delivery of this Amendment shall be satisfactory to the Administrative Agent and its counsel. Section3. Representations. In order to induce the Lenders to execute and deliver this Amendment, the Borrowers hereby represent to the Lenders that, as of the date hereof, the representations and warranties set forth in Section6 of the Credit Agreement are and shall be and remain true and correct (except that the representations contained in Section6.5 shall be deemed to refer to the most recent financial statements of the Company delivered to the Lenders) and the Borrowers are in compliance with the terms and conditions of the Credit Agreement and no Default or Event of Default has occurred and is continuing under the Credit Agreement or shall result after giving effect to this Amendment. Section4. Miscellaneous. 4.1.Except as specifically amended herein, the Credit Agreement shall continue in full force and effect in accordance with its original terms.Reference to this specific Amendment need not be made in the Credit Agreement, the Notes, or any other instrument or document executed in connection therewith, or in any certificate, letter or communication issued or made pursuant to or with respect to the Credit Agreement, any reference in any of such items to the Credit Agreement being sufficient to refer to the Credit Agreement as amended hereby. 4.2. This Amendment may be executed in any number of counterparts, and by the different parties on different counterpart signature pages, all of which taken together shall constitute one and the same agreement.Any of the parties hereto may execute this Amendment by signing any such counterpart and each of such counterparts shall for all purposes be deemed to be an original.This Amendment shall be governed by the internal laws of the State of Illinois. [SIGNATURE PAGES FOLLOW.] 2 This Sixth Amendment to Amended and Restated Credit Agreement is entered into as of the date and year first above written. Learning Curve Brands, Inc. (f/k/a RC2 Brands, Inc.) Learning Curve International, Inc. The First Years Inc., a Massachusetts corporation Racing Champions Worldwide Limited By /s/Curtis W. Stoelting Name: Curtis W. Stoelting Title:Chief Executive Officer of LCB and LCI, President of TFY and Director of RCWL 3 Accepted and agreed to as of the date and year first above written. Harris N.A., in its individual capacity and as Administrative Agent By /s/Karen L. Knudsen Name: Karen L. Knudsen Title: Managing Director National City Bank By /s/Todd Kostelnik Name: Todd Kostelnik Title: Vice President U.S. Bank National Association By /s/James N. DeVries Name: James N. DeVries Title: Senior Vice President LaSalle Bank National Association By /s/Michael F. Perry Name: Michael F. Perry Title: First Vice President Fifth Third Bank (Chicago), a Michigan Banking Corporation By /s/Kim Puszczewicz Name: Kim Puszczewicz Title: Vice President The Northern Trust Company By /s/Kanika Agarwal Name: Kanika Agarwal Title: Commercial Banking Officer 4 Associated Bank, N.A. By /s/Brett T. Rausch Name: Brett T. Rausch Title: Vice President Charter One Bank N.A. By Its 5
